DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 04/26/2022.  Claims 1-5, 7-14, and 16-24 are still pending in the application.

Allowable Subject Matter
Claims 1-5, 7-14, and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered in view of the amended claims 1-5, 7-14, and 16-24 along with the outstanding response pointing out the novelty of a sole claim invention against the applied art of record, and considered individually or in combination, appears to fail to fairly show or render obvious a claimed invention comprising, among other limitations, novel and unobvious limitations of “wherein: the circuitry is to select a target queue associated with a target virtual machine for a received packet based on at least one characteristic of the received packet and to cause the DMA circuitry to copy the received packet and a descriptor associated with the received packet directly to the target queue associated with the target virtual machine and the selected target queue is among multiple target queues associated with multiple virtual machines,” structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uhlig et al., Intel Virtualization Technology, IEEE, 9 pages, 2005.
Dong et al., High Performance Network Virtualization with SR-IOV, IEEE, 10 pages, 2009.
Rahore et al., PC-based Router Virtualization with Hardware Support, IEEE, 8 pages, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 22, 2022